NOTE: This order is nonprecedential.
United States Court of A11peaIs
for the Federal Circuit
AVELARDO GARCIA,
Claim,ant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon,cient-"Appellee.
2011-7023
Appeal from the United States Court of Appeals for
Veterans Claims in case n0. 10-1449, Judge Kenneth B.
Kra1ner.
ORDER
Up0n review of this recently docketed appeal, the
court considers whether Avelardo Garcia should be di-
rected to show cause why his appeal should not be dis-
missed as untimely filed
The Court of Appeals for Veterans Claims entered
judgment in this case on July 29, 2010. The docket sheet
of the Court of Appeals for Veterans Clairns indicates that
that court received Garcia’s notice of appeal on October
15, 2010, or 78 days after entry of judgment

2
Any appeal of the judgment had to be received by the
Court of Appeals for Veterans C1aims within 60 days of
the date of entry of judgment 38 U.S.C. § 7292(a); 28
U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1). If the notice of
appeal was untimely t`1led, we do not have jurisdiction and
this appeal must be dismissed See Sofarelli Assoc., Inc.
v. United States, 716 F.2d 1395 (Fed. Cir. 1983).
Accordingly,
IT ls 0RDERED THAT:
(1) Garcia is directed to show cause, within 21 days of
the date of filing of this order, why his appeal should not
be dismissed as untimely filed
(2) The briefing schedule is stayed.
FOR THE CoURT
NOV 2 3 wm /s/ Jan Horbaly
Date J an Horbaly
Clerk
- ~ rs
cc. Avelardo Garcia u.s_ conn ol{_,E?PFN_S mm
Jeanne E. Dav1dson, Esq. THE FEDERAL ClRCulT
320 nov 23e2u1u
lAN HORBALY
CLERK